United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.A., Appellant
and
DEPARTMENT OF ENERGY, WESTERN
POWER ADMINISTRATION,
Loveland, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
No appearance, for the Director

Docket No. 12-523
Issued: November 13, 2012

Oral Argument September 18, 2012

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On January 3, 2012 appellant filed a timely appeal from a decision of the Office of
Workers’ Compensation Programs (OWCP) dated July 14, 2011. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3 the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than a three percent impairment of his right
lower extremity, for which he received a schedule award.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
Appellant, a 42-year-old electrician, experienced pain in the right side of his lower back
on June 10, 2009 while carrying equipment. He filed a claim for benefits on June 10, 2009,
which OWCP accepted for herniated lumbar disc at L4-5.
On July 22, 2009 appellant underwent laminectomy, foraminotomy, medial facetectomy
and discectomy surgery to repair his herniated disc at L4-5. The procedure was performed by
Dr. Larry D. Tice, a Board-certified neurological surgeon, who stated that appellant was also
experiencing lumbar radiculopathy.
In a May 28, 2010 report, Dr. Frederick Mosely, Board-certified in orthopedic surgery
and appellant’s treating physician, found that appellant had a 12 percent whole person
impairment under the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides) sixth edition. He stated that appellant had a class 2 lumbar spine
impairment pursuant to Table 17-1 of the A.M.A., Guides, the table pertaining to rating whole
person spinal impairment; this yielded an impairment range between 10 and 14 percent.
Dr. Mosely advised that a class 2 impairment at Table 17-4, the lumbar spine regional grid for
rating spinal impairments is defined as an intervertebral disc herniation at a single level with
medically-documented findings with or without surgery and documented radiculopathy at the
clinically appropriate level present at the time of examination. He noted that appellant had
radiculopathy present prior to surgery and “questionable” radiculopathy findings postsurgery.
Applying the net adjustment formula at pages 582 to 584 of the A.M.A., Guides,2
Dr. Mosely noted that appellant had an adjustment grade 2 modifier impairment for default
impairment based on pain with normal activity, paresthesias with normal activity and alteration
of some of his recreational activities because of the symptoms; a grade 2 modifier for physical
examination adjustment due to decreased reflex in the right ankle and questionable loss of
sensation or at least alteration of sensation in the 51 dermatome on the right side and
nonverifiable radicular postsurgical complaints; and a grade 2 modifier for clinical studies due to
positive magnetic resonance imaging (MRI) scan results, surgical notes which suggest the same
and Dr. Melinda Gehrs’ examination suggesting the possibility of radiculopathy, which did not
require an MRI scan to verify it. He applied the formula set forth at Table 15-21, subtracted the
grade modifier of 2 from Functional History (GMFH), Physical Examination and Clinical
Studies (GMCS) to arrive at a 12 percent whole person impairment based on appellant’s
pathology and back findings. Dr. Mosely also noted that his pain disability questionnaire scale
was 40, which was consistent with a class 2 impairment.
On May 19, 2010 appellant filed a Form CA-7 claim for a schedule award based on a
partial loss of use of his right lower extremity.

2

A.M.A., Guides 582 to 584.

2

In a December 17, 2010 report, Dr. Ellen W. Price, an osteopath and treating physician,
stated:
“[Appellant] has tibial neuropathy, both sensory and motor. Using the A.M.A.,
Guides, page 536, Table 16-2,3 would place him in the [c]lass [1], which would be
one to four percent impairment since this is a mild sensory and motor problem.
[Appellant] does have a [g]rade [m]odifier 1, which is a mild problem with
functional history, physical examination and clinical study. [He] had a positive
MRI scan and surgical notes indicated a free fragment, which would place him
into that mild to moderate category. Appellant therefore is a grade category C,
which would give him a two percent impairment. Combining two percent for
sensory and two for motor is four percent. [Appellant] therefore has a four
percent right lower extremity impairment. I also believe that [his] impairment
rating done by Dr. Mosley is correct for his lumbar spine, which would equate to
a 12 percent impairment utilizing his scale.”
In a report dated March 8, 2011, received by OWCP on June 6, 2011, Dr. Tice stated:
“[Appellant’s] lower extremity impairment as related to his back with a herniated
disc at L4-5, where using the lumbar spine regional grid Table 17-4 places him in
the class 2 category and the physical examination grade 2 modifier would apply
because of his positive straight leg raising and diminished sensation in his lower
extremities. Additionally, with grade 1 modifier on the adjustment grid summary
and grade zero modifier on the functional history adjustment, the impairment I
would estimate [is] 12 percent related to the lower extremity. Using Table 17-4
class 2 and [Table] 17-2 for modifier would give 12 percent, using Table 17-10. I
hope this explains my rating of 12 percent whole person impairment.”
In a May 13, 2011 report, an OWCP medical adviser reviewed Dr. Price’s report and
asked her to submit a supplemental report explaining and discussing the specific tests she used to
calculate her findings of sensory loss along the tibial nerve and S1 distribution pursuant to Table
16-11, page 5334 of the A.M.A., Guides. He advised that Table 16-11 specifically indicated that
the rating physician should test for light touch, sharp/dull and protective sensibility.
By letter dated May 16, 2011, OWCP advised Dr. Price that its medical adviser had
reviewed her December 17, 2011 report. It asked her to submit a supplemental report providing
the additional information he had requested.
In a May 25, 2011 report, Dr. Price explained how she calculated a four percent right
lower extremity impairment under the A.M.A., Guides for a tibial nerve neuropathy, sensory and
motor. She stated that she checked appellant’s two-point discrimination, which was impaired,
utilizing two needles and also did a light touch test using microfilament. Dr. Price performed

3

Id. at 536.

4

Id. at 533.

3

this procedure multiple times and found consistent results. She concluded that appellant had a 12
percent impairment utilizing Table 16-11, page 533 of the A.M.A., Guides.
In a report dated June 30, 2011, Dr. Morley Slutsky, a Board-certified orthopedic surgeon
and OWCP’s medical adviser, stated that Dr. Price found that appellant had tibial nerve
neuropathy, sensory and motor. He stated, however, that none of the other physicians of record
made similar findings. Dr. Slutsky advised that the medical records reflected that appellant had
either L5 or S1 right-sided sensory radiculopathy.
He stated that, pursuant to the
July/August 2009 issue of The Guides Newsletter, proposed Table 2, an L5 moderate sensory
deficit yielded a higher rating than that provided by a moderate S1 radiculopathy. Dr. Slutsky
therefore relied on the right L5 sensory nerve, as it produced a higher rating of the two
impairments. He stated that appellant’s maximal strength effort in the lower extremities at
maximum medical improvement was a five out of five; thus, he was not entitled to a rating for
motor loss. Dr. Slutsky found that appellant had class 1, default grade C impairment for
moderate right L5 sensory loss under proposed Table 2 of The Guides Newsletter, which yielded
a three percent right lower extremity impairment.
Applying the net adjustment formula at page 521,5 Dr. Slutsky advised that a class 1
impairment produced a functional history grade modifier 1; a clinical studies grade modifier of 0.
Subtracting the diagnosis-based class 1 from a functional history grade modifier 1 produced a
final, default impairment of 0; subtracting the diagnosis-based class 1 from a clinical studies
grade modifier of 0 produced a final, net adjusted default impairment of negative 1. In
accordance with the net adjustment formula, Dr. Slutsky moved the impairment one grade to the
left of grade C (the default grade), for a final grade B and a final sensory, right lower extremity
impairment of three percent based on sensory loss. As he found no motor loss, Dr. Price’s two
percent right lower extremity impairment for motor loss was discounted.
By decision dated July 14, 2011, OWCP granted appellant a schedule award for a three
percent permanent impairment of the right lower extremity for the period December 17, 2010 to
February 15, 2011, for a total of 8.64 weeks of compensation.
LEGAL PRECEDENT
The schedule award provision of FECA6 and its implementing regulations7 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the

5

Id. at 521.

6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404. Effective May 1, 2009, OWCP began using the A.M.A., Guides (6th ed. 2009).

4

appropriate standard for evaluating schedule losses.8 The claimant has the burden of proving
that the condition for which a schedule award is sought is causally related to his or her
employment.9
Although the A.M.A., Guides includes guidelines for estimating impairment due to
disorders of the spine, a schedule award is not payable under FECA for injury to the spine.10 In
1960, amendments to FECA modified the schedule award provisions to provide for an award for
permanent impairment to a member of the body covered by the schedule regardless of whether
the cause of the impairment originated in a scheduled or nonscheduled member. Therefore, as
the schedule award provisions of FECA include the extremities, a claimant may be entitled to a
schedule award for permanent impairment to an extremity even though the cause of the
impairment originated in the spine.11
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as extremity impairment. For peripheral nerve impairments to the upper or
lower extremities resulting from spinal injuries, OWCP’s procedures indicate that The Guides
Newsletter “Rating Spinal Nerve Extremity Impairment using the Sixth Edition”
(July/August 2009) is to be applied.12
In addressing lower extremity impairments, due to peripheral or spinal nerve root
involvement, the sixth edition requires identifying the impairment class for the diagnosed
condition (CDX), which is then adjusted by grade modifiers based on GMFH and if
electrodiagnostic testing were done, GMCS.13 The net adjustment formula is (GMFH - CDX) +
(GMCS - CDX).14
ANALYSIS
OWCP accepted that appellant sustained the condition of herniated lumbar disc at L4-5.
Appellant submitted the May 25, 2011 report from Dr. Price, his treating physician, who rated a
four percent right lower extremity impairment under the A.M.A., Guides based on a tibial nerve
neuropathy for sensory and motor loss. Dr. Price also found that he had a 12 percent whole
person impairment. Dr. Slutsky, OWCP’s medical adviser, reviewed her report and calculated
that appellant had a three percent right lower extremity impairment. The Board finds that the
8

Id.

9

Veronica Williams, 56 ECAB 367, 370 (2005).

10

Pamela J. Darling, 49 ECAB 286 (1998).

11

Thomas J. Engelhart, 50 ECAB 319 (1999).

12

See G.N., Docket No. 10-850 (issued November 12, 2010); see also Federal (FECA) Procedure Manual, Part 3
-- Medical, Schedule Awards, Chapter 3.700, Exhibit 1, note 5 (January 2010). The Guides Newsletter is included as
Exhibit 4.
13

A.M.A., Guides 533.

14

Id. at 521.

5

weight of the medical evidence regarding appellant’s right lower extremity impairment rests with
the opinion of Dr. Slutsky, who provided an impairment rating in accordance with the protocols
and tables of the sixth edition of the A.M.A., Guides.
In his June 30, 2011 report, Dr. Slutsky stated that appellant had a three percent right
lower extremity impairment under Table 2, page 6, of The Guides Newsletter July/August 2009,
for a moderate sensory deficit of the L5 root, grade C. He found that appellant was not entitled
to Dr. Price’s two percent right lower extremity impairment for motor loss based on her finding
that appellant demonstrated maximal strength effort in his lower extremities testing. For
peripheral nerve impairments to the upper or lower extremities resulting from spinal injuries,
OWCP’s procedures indicate that The Guides Newsletter “Rating Spinal Nerve Extremity
Impairment using the sixth edition” (July/August 2009) is to be applied.15 The Board finds that
Dr. Slutsky, OWCP’s medical adviser, properly applied The Guides Newsletter to rate
appellant’s right lower extremity impairment and that his report constitutes the weight of medical
opinion.
Dr. Price’s May 25, 2011 report did not provide sufficient findings required to meet the
standards for rating a lower extremity impairment for appellant’s condition set forth in the sixth
edition of the A.M.A., Guides and the July/August 2009 edition of The Guides Newsletter. Her
report does not provide adequate medical rationale in support of her opinion that appellant is
entitled to a four percent schedule award for the right lower extremity.16 OWCP properly
determined that Dr. Price’s report did not provide a basis for a schedule award under FECA.17
In his appeal to the Board, appellant asserts that he is entitled to an award for a greater right
lower extremity impairment based on reports which indicated that he had a 12 percent whole
person impairment. However, a schedule award is not payable under FECA based on whole
person impairment.18 The question of whether a claimant is entitled to a schedule award is a
medical one. OWCP thoroughly reviewed the medical evidence of record and properly determined
that it was not sufficient to establish greater than a three percent permanent impairment of the right
lower extremity from appellant’s accepted L4-5 herniated disc condition. The Board will affirm
the July 14, 2011 decision.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.

15

See G.N., Docket No. 10-850 (issued November 12, 2010); see also Federal (FECA) Procedure Manual, supra
note 12.
16

William C. Thomas, 45 ECAB 591 (1994).

17

The Board notes that a description of appellant’s impairment must be obtained from his physician, which must
be in sufficient detail so that the claims examiner and others reviewing the file will be able to clearly visualize the
impairment with its resulting restrictions and limitations. See Peter C. Belkind, 56 ECAB 580, 585 (2005).
18

N.M., 58 ECAB 273 (2007).

6

CONCLUSION
The Board finds that appellant has not established that he has more than a three percent
impairment of his right lower extremity, for which he received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the July 14, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 13, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

